Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the term "comprises" should be replaced with -- includes -- and the phrase "The present disclosure relates to a web" should be replaced with -- A web --.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following informalities:  the recitation "Method of" should be replaced by -- A method of --.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the recitation "Absorbent" should be replaced by -- An absorbent --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8, 11 - 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert, US 2010/0306969 in view of Pariseau et al., US 2014/0350507.

Seifert does not explicitly disclose wherein the backing layer (5) has a thickness of from about 10 μm to about 75 μm.
Pariseau et al. teach a mechanical fastener (web of precursors) wherein the backing layer (14) has a thickness "t" of from about 10 μm to about 75 μm (see paragraph [0018]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer thickness of Seifert to have a range as taught by Pariseau et al. in order to reduce the basis weight and manufacturing cost.
Regarding Claim 2, the combination of Seifert and Pariseau et al. teaches the web according to claim 1. Seifert further discloses wherein the backing layer (5) and the precursors (14) comprise the same thermoplastic material.
Regarding Claims 3 - 6, the combination of Seifert and Pariseau et al. teaches the web according to claim 1. Pariseau et al. further teach wherein the precursors (11) have a height "h" of up to 300 μm (paragraph [0019]) and a width "w" from about 100 from about 100 and up to about 1000 μm, the width from about 105 μm and up to about 1010 μm, a ratio of base width to height of from about 1.1:1.0 to 10:1 and the backing layer has a thickness of from about 10 μm and up to about 50 μm. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the claimed ranges and ratio, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 7, the combination of Seifert and Pariseau et al. teaches the web according to claim 1. Seifert further discloses the web wound up into a roll (see figure 8).
Regarding Claim 8, the combination of Seifert and Pariseau et al. teaches the web according to claim 1. Seifert further discloses a tool 3 for making the web of claim 1, wherein the tool (3) comprises a mold surface having a plurality of cavities having the inverse shape of the precursors (14) of claim 1.
Regarding Claim 11, Seifert discloses a web of mechanical fasteners (14) comprising at least one backing layer 5 and a plurality of upstanding mechanical fasteners 14 arranged on the backing layer (5) and integral with the backing layer (5), wherein each of the mechanical fasteners (14) of that plurality has (i) head portion 13 comprising the distal end of the fastener (14) and (ii) a stem portion 15 linking the head portion (13) of the fastener (14) with the backing layer (5) and comprising the proximal end by which the fastener (14) is linked with the backing layer (5), wherein the stem 
Seifert does not explicitly disclose wherein the thickness of the backing layer (5) is from about 10 μm up to about 75 μm. Pariseau et al. teach a mechanical fastener (web of precursors) wherein the backing layer (14) has a thickness "t" of from about 10 μm to about 75 μm (see paragraph [0018]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the backing layer thickness of Seifert to have a range as taught by Pariseau et al. in order to reduce the basis weight and manufacturing cost.
Regarding Claim 12, the combination of Seifert and Pariseau et al. teaches the web according to claim 11. Seifert further discloses wherein the head portion (13) forms an overhang 16 on each side of the stem (15).
Regarding Claim 13, see the rejection of claim 6 above.
Regarding Claim 14, see the rejection of claim 2 above.
Regarding Claim 15, see the rejection of claim 3 above with regards to the height range (from about 90 up to about 900 μm) involving only routine skill in the art.
Regarding Claim 16, see the rejection of claim 4 above.
Regarding Claims 17 and 18, see the rejection of claim 5 above with regards to the claimed ratios (a ratio of width of head portion to base width is from about 1.0:1.1 to 
Regarding Claim 19, see the rejection of claim 7 above.
Regarding Claim 20, the combination of Seifert and Pariseau et al. teaches the web according to claim 11. Pariseau et al. further teach an absorbent article (see Title) comprising the web of fasteners of claim 11.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seifert, US 2010/0306969 in view of Pariseau et al., US 2014/0350507 as applied to claim 8 above, and further in view of Jens et al., US 6,258,311.
Regarding Claim 9, the combination of Seifert and Pariseau et al. teaches the tool for making the web according to claim 8. The combination does not expressly teach depositing material on a surface or removing material from a surface or both to create the plurality of cavities (4) having the inverse shape of the precursors (14) to provide a mold surface.
Jens et al. teach a method for producing a web of precursors for mechanical fasteners wherein mold cavities are formed by depositing plating material on a workpiece (see Abstract) in a pattern selected to produce a desired mold cavity shape to provide a mold surface. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of making the web of precursors of the combination of Seifert and Pariseau et al. to include a depositing step as taught by Jens et al. in order to create the cavities having the shape of the precursors with accuracy and reduced cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677